Case 2:19-cv-00246-JRG Document 160-3 Filed 10/29/20 Page 1 of 1 PageID #: 6994




                           UNITED STATES DISTRICT COURT
                         IN THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIMUM IMAGING TECHNOLOGIES LLC,

                      Plaintiff,
                                                    C.A. No. 2:19-cv-00246-JRG
        v.
                                                    JURY TRIAL DEMANDED
 CANON INC.,

                      Defendant.



      ORDER GRANTING DEFENDANT CANON INC.’S DAUBERT MOTION TO
      EXCLUDE THE TESTIMONY OF PROF. JEFFREY SEDLIK REGARDING
              COMPARABILITY OF LICENSED TECHNOLOGY


        The Court, having considered Defendant Canon Inc.’s Motion to Exclude Testimony of

 Prof. Jeffrey Sedlik, and the pleadings and arguments submitted by all parties on the motion,

 GRANTS the motion.




                                              1
